Citation Nr: 0941490	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-41 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a hysterectomy.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 1993 
and December 2002 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision issued in 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office in San Diego, California (San Diego RO), 
which, inter alia, increased the Veteran's disability rating 
to 50 percent for her service-connected migraine headaches, 
and a June 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(Phoenix RO), which, inter alia, denied the Veteran's claim 
seeking entitlement to service connection for a hysterectomy.  
In December 2002, the Veteran's claims folder was temporarily 
transferred to the San Diego RO, and in February 2003, it was 
returned to the Phoenix RO.   

In October 2005, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

In September 2006, the Board remanded this case for 
additional development.  Pursuant to this remand, the RO 
granted an extraschdular evaluation for the Veteran's 
service-connected migraine headaches, assigning a 60 percent 
disability rating for his issue.  As this is considered a 
grant in full of the appeal for an increased disability 
rating for her migraine headaches, this issue is no longer on 
appeal.  In its September 2006 remand, the Board 
mischaracterized the Veteran's issue with regard to her 
hysterectomy and entitlement to service connection for 
residuals of a hysterectomy.  The evidence of record, in 
particular numerous statements by the Veteran, all reflect 
that her intent was to claim service connection for a 
hysterectomy and, as such, the issue is correctly represented 
on the cover page to this decision.




FINDINGS OF FACT

Competent medical evidence shows that the conditions leading 
to the Veteran's hysterectomy manifested during active duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a 
hysterectomy was the result of conditions which were incurred 
in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

At her hearing, the Veteran testified that she began having 
heavy, irregular menses during her first period of active 
duty and that it became worse after her elective 
sterilization.  

Service treatment records from her first period of active 
duty show that, in June 2002, the Veteran underwent an in-
service elective laparoscopic sterilization.  The Board notes 
that the Veteran's contentions with her regard to this claim 
involve only her first period of active duty, from March 1991 
to May 1993.

A June 2001 VA operative report showed that the Veteran 
underwent a vaginal hysterectomy due to a long history of 
menorraghea despite hormone therapy and uterine fibroids.  

A February 2007 VA examination report shows that the Veteran 
reported that she developed heavy irregular menses in 1991.  
She underwent a vaginal hysterectomy without oophorectomy.  
The diagnosis was uterine fibroids.  She had a full recovery 
with no restrictions on activities, and continued her 
military career and associated activities.  In 2003, the 
Veteran began having intermittent cramping of the abdomen up 
to three times per day up to 10 episodes per month, occurring 
in the region of the ovaries on both sides.  Multiple 
ultrasounds of the ovaries were performed which were within 
normal limits. At the time of the examination, she was 
undergoing gynecological examinations every three months, 
because of her hysterectomy without cervix.  The last 
evaluation prior to the examination was normal.  The examiner 
opined that the gynecological condition that led to her 
hysterectomy began during her first period of active duty.  
The examiner noted that the Veteran had a hysterectomy in 
2000 secondary to dysmenorrhea caused by uterine fibroids, 
with dysmenorrhea beginning in 1991 during military service.  
The examiner stated that uterine fibroids develop slowly and 
become progressively symptomatic over times.  The examiner 
concluded that, on an as likely as not basis, the Veteran's 
uterine fibroids initially became symptomatic during military 
service in 1991.  The examiner also noted that the Veteran's 
gynecological disorders were not aggravated by her second 
period of active duty, and that the Veteran did not have any 
current residuals of her hysterectomy.

As noted above, the Veteran contends that she began having 
heavy and irregular menses during her first period of active 
duty, in 1991.  The Board notes that competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  To the 
extent that the Veteran is offering these contentions for the 
purpose of establishing the in-service occurrence of 
irregular menses, she is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
 
The Veteran's service treatment records do not reflect the 
occurrence of irregular or heavy menses during her first 
period of active duty.  In Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.

In the present case, the Veteran has consistently reported 
that she began having heavy menses during her first period of 
active duty, including in her testimony before the 
undersigned Veterans Law Judge.  The Board finds that the 
Veteran's reports with regard to the incurrence of her heavy 
irregular menses during her first period of active duty are 
credible. 

Based upon the evidence of record, and with resolution of 
reasonable doubt in the favor of the Veteran, the residuals 
of her hysterectomy are related to service.  The Veteran has 
contended that she began having gynecological issues during 
her first period of active duty, including dysmenorrhea.  She 
has been found to be credible in these reports.  She 
underwent a hysterectomy due to dysmenorrhea from uterine 
fibroids subsequent to her first period of active duty.  The 
February 2007 VA examiner opined that it was as likely as not 
that the dysmenorrhea she underwent during service was a 
manifestation of a condition, uterine fibroids, which led to 
the Veteran's hysterectomy.  There is one medical opinion of 
record linking the Veteran's uterine fibroids and 
dysmenorrhea, which led to a hysterectomy, to symptoms 
complained of in her first period of service.  There is no 
opinion to the contrary.  Although the Veteran was not 
diagnosed as having uterine fibroids while in service, she 
was treated for complaints of gynecological problems.  As 
such, this opinion places the issue in relative equipoise, 
and resolution of reasonable doubt must be in the Veteran's 
favor.  Service connection for a hysterectomy is therefore 
granted.


ORDER

Service connection for a hysterectomy is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


